Order entered March 9, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00961-CV

                        WAYNE M. ENGLISH, Appellant

                                          V.

                       PARCEL EXPRESS, INC., Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-00291-D

                                       ORDER

      Before the Court is court reporter Coral L. Wahlen’s March 8, 2021 request

for extension of time to file the reporter’s record. We GRANT the motion and

ORDER the record be filed no later than March 30, 2021. Because appellant filed

a statement of inability to pay costs and nothing in the record reflects the trial court

has ordered appellant to pay costs, the record shall be filed without payment of the

reporter’s fee. See TEX. R. APP. P. 145(a).


                                               /s/    CRAIG SMITH
                                                      JUSTICE